Citation Nr: 1300475	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  11-34 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to treatment in the Department of Veterans Affairs (VA) healthcare system without a copayment requirement for the period from January 1, 2009, to December 31, 2009.


REPRESENTATION

Veteran represented by:	Swords to Plowshares, Veterans Rights Organization, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to September 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the VA Health Eligibility Center (HEC) in Atlanta, Georgia, which determined that the Veteran was responsible for co-payment charges associated with VA medical care for the period from January 1, 2009, to December 31, 2009.


REMAND

The Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2012.  Following the hearing, the Veteran was advised that VA was unable to produce a written transcript of his hearing, and was asked whether he wished to provide testimony at another hearing.  In correspondence received by VA that same month, the Veteran indicated that he wished to appear for another Travel Board hearing.  

Inasmuch as Travel Board hearings are scheduled by the RO, this case must be returned to the Buffalo RO to arrange for such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2012). 

Accordingly, this case is REMANDED to the RO via the Appeals Management Center, in Washington, D.C., for the following action: 

The Veteran should be scheduled for a Travel Board hearing in accordance with the docket number of his appeal. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

